Title: William C. C. Claiborne to Thomas Jefferson, 19 June 1809
From: Claiborne, William C. C.
To: Jefferson, Thomas


          Dear Sir, New-Orleans June 19h 1809.
           Believing that the discussion which the question as to the right of property in the Batture in front of the Suburb St Mary, has given rise to, will not be uninteresting to you, I have the pleasure to enclose Mr Thierry’s Answer to Mr Duponceau’s last Pamphlet.
          With the best wishes for your Health & happiness—
          I am Dr Sir, Your faithful friend William C. C. Claiborne
        